Citation Nr: 1015426	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than bipolar disorder), to 
include post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for a bilateral shin 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By that rating action, the RO denied 
service connection for depression, PTSD and bilateral knee 
and shin disorders.  The Veteran appealed the RO's August 
2005 rating action to the Board. 

With respect to the claim for service connection for an 
acquired psychiatric disorder, the Veteran initially claimed 
service connection for depression.  The Veteran subsequently 
amended his claim to include service connection for PTSD.  
The United States Court of Veterans Claims (Court) has 
recently held that claims for service connection for 
psychiatric disorders, filed by unrepresented claimants 
encompass claims for service connection for all psychiatric 
disabilities that may be identified from the record.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's 
claims for service connection for depression and PTSD are 
most appropriately adjudicated as a single issue and it has 
been framed as that listed on the title page.  

By a November 2006 rating action, the RO, in part, denied 
service connection for bipolar disorder.  The Veteran did not 
appeal this decision.  Thus, the November 2006 rating action 
became final with respect to the claim for service connection 
for bipolar disorder.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
the issue remaining for appellate consideration by the Board, 
in part, is entitlement to service connection for an acquired 
psychiatric disorder (other than bipolar disorder), to 
include PTSD, as reflected on the title page.  

The issue of entitlement to a total rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability).   Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

The Board has determined that the evidence of record is 
presently not adequately developed to ensure informed 
appellate review of the service connection claims on appeal.

VA treatment records, submitted in conjunction with the 
instant service connection claims, show that a VA social 
worker had assisted the Veteran in completing an application 
for Social Security Administration (SSA) benefits.  (See VA 
treatment reports, dated in January 2005 and March 2006, 
respectively).  Thus, it appears that the Veteran has applied 
to the SSA for disability benefits as a result of the claimed 
disorders currently on appeal.  These records have not been 
associated with the claims file. The Board finds that a 
remand is necessary to obtain such records and associate them 
with the Veteran's claims file.  VA has a duty to obtain SSA 
records when they may be relevant.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Accordingly, the RO/AMC should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).

\


Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.   Request that the SSA produce all 
records associated with the award of 
any Social Security benefits 
(Supplemental Security Income or 
Supplemental Security Disability 
Income) pertaining to the Veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters. 
 If such records are unavailable, 
obtain a written response from SSA 
indicating that these records were 
lost, destroyed, or were otherwise 
unavailable.

2.  Thereafter, the claims file must be 
reviewed to ensure that the requested 
development has been completed.  Then, 
the claims for service connection for 
an acquired psychiatric disorder (other 
than bipolar disorder), to include PTSD 
and bilateral knee and bilateral 
disorders must be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purposes of this remand is to assist the Veteran with the 
substantive development of his claims for service connection 
for an acquired psychiatric disorder (other than bipolar 
disorder), to include PTSD and bilateral knee and bilateral 
shin disorders.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop these claims is both critical and appreciated. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



